Citation Nr: 0026021	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for a left ankle 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:  Richard A. LaPointe, Attorney 


REMAND

The veteran had active duty from May 1946 to January 1948. 
This matter comes on appeal from June 1998 and August 1999 
rating decisions by the Ft. Harrison Medical and Regional 
Office Center.

A review of the record reveals that the service-connected 
left ankle condition is the sole service-connected 
disability. An examination for rating purposes was last 
conducted in May 1998, at which time it was reported that the 
veteran was under the care of the orthopedic service of the 
VAMC. It also was noted that braces and steroid injections 
were being used to palliate the left ankle condition, which 
was said to cause a significant functional deficit. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a left ankle disability since 
May 1998.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the current extent and severity of 
the service-connected left ankle disability.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding whether 
pain significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record. The question should be addressed 
of whether the schedular evaluation for 
the service-connected left ankle 
disability is inadequate, requiring 
submission of the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b) 
(1999). If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


